United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                     February 10, 2004
                           FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                                No. 03-30484



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                    versus

BARANDLE L. WILLIAMS,

                                                 Defendant-Appellant.




            Appeal from the United States District Court
                For the Western District of Louisiana
                            (02-CR-50094)




Before HIGGINBOTHAM, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

      AFFIRMED.     See 5TH CIR. R. 47.6.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.